SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL LINHAS AÉREAS INTELIGENTES S.A. (Publicly-held Company) CNPJ/MF nº 06.164.253/001-87 NIRE 35.300.314.441 MINUTES OF THE ANNUAL SHAREHOLDERS’ MEETING HELD ON APRIL 29, 2016 I. DATE, TIME AND PLACE: Upon first call, on April 29, 2016, at 03:00 p.m., on Praça Comte. Linneu Gomes, S/N, Portaria 3 – at the Board of Directors’ Meeting Room of Gol Linhas Aéreas Inteligentes S.A. (“ Company ”), in the city of São Paulo, State of São Paulo, Jardim Aeroporto, CEP 04626-020. II. PRIOR PUBLICATIONS: Call Notice published under the terms of §1 of article 124 of Law nº 6.404, dated December, 15, 1976 (“ Corporations Act ”), in the State of São Paulo Official Gazette on April 12 th
